Exhibit 10-35 ADDENDUM TO EHRLICH DEMAND UNSECURED NOTE KNOWN AS EHRLICH PROMISSORY NOTE C IN THE AMOUNT OF $1,750,000.00 DATED AUGUST 25, 2010 Today April 1, 2011, Cellceutix Corporation (“Cellceutix”) and Leo Ehrlich agree to amend the Ehrlich Promissory Note C as follows: 1. The limit on the note is herewith changed to $2,000,000. 2. Cellceutix agrees to convert accrued interest of $96,677 through December 31, 2010 into principal. This will result in the Ehrlich Promissory Note having a principal balance of $1,672,264 as of January 1, 2011. 3. All other terms remain and are not changed. /s/ Leo Ehrlich Leo Ehrlich /s/Krishna Menon Krishna Menon
